Citation Nr: 1131241	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's patellofemoral syndrome of the right knee, from 20 percent to 10 percent disabling, was proper.

2.  Whether the reduction of the rating of the Veteran's patellofemoral syndrome of the left knee, from 20 percent to 10 percent disabling, was proper.



ATTORNEY FOR THE BOARD

S. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which reduced the Veteran's previously-assigned 20 percent evaluations for service-connected patellofemoral syndrome of the right and left knees to 10 percent, respectively, effective from May 1, 2007.  The Veteran voiced her disagreement with that reduction in benefits, and the current appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

This appeal stems from disagreement with a rating reduction, and, accordingly, and the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e) (2010).  In a November 2006 rating decision and notice letter, the RO notified the Veteran that based on recent treatment records showing improvement in the Veteran's service-connected patellofemoral syndrome of the right and left knees, it was proposed that the Veteran's previously-assigned 20 percent evaluations for her service-connected right and left knee disabilities be reduced to 10 percent.  

In a rating decision of January 2007, of which the Veteran was notified in February 2007, the RO effectuated the reduction of the Veteran's previously-assigned 20 percent evaluations for service-connected patellofemoral syndrome of the right and left knees to 10 percent, effective May 1, 2007.  In February 2007, the Veteran voiced her disagreement with that reduction in benefits, and the current appeal ensued.  

In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 4.13 (2010).  Moreover, 38 C.F.R. §§ 4.2 and 38 C.F.R. § 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Id. at 419-20.

The July 2007 Statement of the Case, however, did not address the issue as one of a rating reduction, but of a claim for increase.  This mischaracterization of the issues on appeal is problematic because the Veteran had indicated disagreement with the reduction, and had not simply argued that the 10 percent rating should be higher.  They are two different issues.  Indeed, the Statement of the Case and the subsequent Supplemental Statements of the Case do not address whether there was, in fact, a "material improvement" in the Veteran's disability.  For these reasons, remand is required.

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case to the Veteran and address both the procedural and substantive requirements of the Veteran's ratings reduction.  The RO should address, specifically, whether there has been a material improvement in the Veteran's knee disabilities, and whether such improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. §§ 4.2, 4.10, 4.13 (2010).  Provide the Veteran an appropriate time in which to respond.  Then, return the case to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


